Citation Nr: 0328141	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-11 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder of the feet.  

2.  Entitlement to service connection for a nervous 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
May 1972.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the New Orleans, Louisiana, 
Department of Veterans Affairs (VA) Regional Office (RO).  An 
October 2001 rating decision denied reopening the claim of 
entitlement to service connection for a skin condition of the 
feet, and the veteran perfected a timely appeal.  The appeal 
of the first issue was certified to the Board in December 
2002.  

An October 2002 rating decision denied entitlement to service 
connection for a nervous condition.  The veteran filed a 
timely notice of disagreement in December 2002, and the RO 
issued a statement of the case in February 2003.  The veteran 
perfected an appeal of the second issue when he filed a 
timely substantive appeal in March 2003.  Although not 
included on the December 2002 certification, the second issue 
is before the Board.  


FINDINGS OF FACT

1.  The veteran was notified of the October 1972 rating 
decision, which denied entitlement to service connection for 
a skin condition of both feet, by letter dated November 1, 
1972, and he did not perfect a timely appeal.  

2.  The evidence since the final October 1972 rating decision 
is cumulative or redundant of previously considered evidence 
and does not raise a reasonable possibility of substantiating 
the claim of entitlement to service connection for a skin 
disorder of the feet.  

3.  The veteran does not have a current nervous disability.  


CONCLUSIONS OF LAW

1.  The October 1972 rating decision, which denied 
entitlement to service connection for a skin condition of 
both feet, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.202, 20.302 (2003).  

2.  Evidence received since the final October 1972 rating 
action is not new and material; the claim of entitlement to 
service connection for a skin disorder of the feet is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  

3.  A nervous disability was not incurred in or aggravated by 
active service and is not proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, and which evidence the VA will attempt to obtain for 
the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002).  
Several new provisions of The Veterans Claims Assistance Act 
of 2000, which redefine VA's obligations with respect to the 
duty to assist and inform the veteran, apply to claims filed 
on or after August 29, 2001 and do not apply to the July 2001 
formal application to reopen the claim of entitlement to 
service connection for a skin disorder of the feet.  

In any event, the RO obtained the available service medical 
records and medical records from the identified health care 
providers.  The veteran and his representative filed several 
lay statements with the RO, and the veteran provided sworn 
testimony on both issues at an April 2003 hearing before the 
Board.  The RO's October 2001, April 2002, September 2002, 
and November 2002 letters informed the veteran of the 
applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claims.  The veteran's 
May 2002 and October 2002 statements asserted that he had no 
further evidence to submit.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of new and applicable laws 
and regulations, the evidence needed to substantiate the 
claims, told which party was responsible for obtaining the 
evidence, provided ample opportunity to submit such evidence, 
and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi , 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  


Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder of the feet

The October 1972 rating decision denied entitlement to 
service connection for a skin condition of both feet.  The 
rating decision was based on the evidence at the time, which 
included a formal application for service connection, service 
department records, service medical records, and VA medical 
records.  

The August 1972 formal application for service connection 
asserts that the veteran experienced athlete's foot in 1970.  
Service department records confirm active duty from October 
1969 to May 1972 and overseas service in Europe.  Service 
medical records document normal skin and feet and that the 
veteran denied a history of skin diseases at a September 1969 
preenlistment examination.  His skin and feet were still 
normal at a February 1972 pre-separation examination.  VA 
medical records note approximately eleven dermatology visits 
for treatment of vesicular tinea and dermatitis on both feet 
from July 1972 to September 1972.  

The October 1972 rating decision was based on the evidence at 
that time and became final because the veteran received 
notice of the decision by letter dated November 1, 1972, and 
he did not perfect a timely appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.202, 20.302.  After 
the veteran filed a July 2001 formal application to reopen 
the claim, the October 2001 rating decision denied reopening 
the claim of entitlement to service connection for a skin 
disorder of the feet, and the veteran perfected a timely 
appeal.  

The Board does not find a basis to reopen the claim because 
the veteran has not submitted new and material evidence for 
reopening.  New and material evidence means existing evidence 
not previously submitted to agency decisionmakers, which by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. §§ 5103A(f), 5108; 
38 C.F.R. § 3.156(a).  The new evidence, which includes a 
formal application, hearing testimony, lay statements, and 
post-service VA medical records, does not justify reopening 
the claim.  

The July 2001 formal application, April 2003 hearing 
testimony, and new lay statements from the veteran, his 
representative, and his wife, which assert that treatment two 
months after service indicate onset of a skin disorder of the 
feet during service, do not raise a reasonable possibility of 
substantiating the claim.  As laypersons, the veteran, his 
representative, and his wife are not competent to render a 
medical opinion that relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  They are not competent to state that treatment for 
vesicular tinea and dermatitis in July 1972 proves onset of 
the same disability in the months between the normal February 
1972 examination and May 1972 separation from service.  

The new VA medical records do not raise a reasonable 
possibility of substantiating the claim because they reveal a 
large gap in symptomatology following service.  Continuity of 
symptomatology is required where a diagnosis of chronicity 
may be legitimately questioned.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  After the documented treatments for 
vesicular tinea and dermatitis on both feet from July 1972 to 
September 1972, over twenty-seven years passed before the 
veteran sought treatment for his feet in January 2001 and 
reported burning pain in both feet for the past two years.  
The new VA medical records do not support the veteran's 
service connection claim because they do not include a 
medical opinion relating a current skin disorder of the feet 
to an event in service from October 1969 to May 1972.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The veteran's 
May 2002 and October 2002 statements make clear that there 
are no other medical records in existence, which could 
possibly show a nexus to service.  

For all these reasons, the claim of entitlement to service 
connection for a skin disorder of the feet is not reopened.  
Since October 1972, the veteran has presented no new and 
material evidence, which when considered with the previous 
evidence of record, would raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. §§ 5103A(f), 5108; 
38 C.F.R. § 3.156(a).  


Entitlement to service connection for a nervous disability

For the veteran to establish service connection for a nervous 
disability, the evidence must demonstrate that a nervous 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306.  

To establish direct service connection, the veteran must 
present evidence of a current nervous disability, show in-
service manifestation of a nervous disability, and provide a 
nexus opinion by a medical professional that a current 
nervous disability resulted from the in-service manifestation 
of disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  To establish presumptive service connection for a 
nervous disability, as a chronic disease, the veteran must 
present evidence of a current nervous disability and show 
that it manifested to a compensable level within one year 
after separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
To establish secondary service connection, the veteran must 
present evidence of a current nervous disability and provide 
a nexus opinion by a medical professional that the current 
nervous disability resulted from a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  

The veteran has not shown that he has a current nervous 
disability to warrant service connection under any theory.  A 
valid claim requires proof of present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  A January 2002 VA 
depression screening was negative.  Following a December 2002 
VA emergency room visit for treatment of crying and stress 
symptoms, the veteran was also found to have no mood disorder 
in January 2003.  At the January 2003 VA mood disorder 
screening, when asked how much of the time during the past 
week he felt depressed, the veteran answered, "One day."  
When asked if, in the past year he had two or more weeks 
during which he felt sad, blue, or depressed, or lost all 
interest or pleasure in things he usually care about or 
enjoyed, he answered, "No."  When asked if he had two or 
more years in his life in which he felt depressed or sad most 
days, even if he felt okay sometimes, the veteran answered, 
"No."  When asked if he felt depressed or sad much of the 
time in the past year, he also answered, "No."  The veteran 
has not shown that he has a current nervous disability.  

In the absence of a current nervous disability, the evidence 
is against the veteran's claim, and entitlement to service 
connection must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 
(1990).  


ORDER

New and material evidence not having been presented, the 
claim of entitlement to service connection for a skin 
disorder of the feet is not reopened, and entitlement to 
service connection for a skin disorder of the feet remains 
denied.  

Entitlement to service connection for a nervous disability is 
denied.  



	                        
____________________________________________
	NANCY RIPPEL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



